Name: Commission Regulation (EC) No 2410/98 of 6 November 1998 amending Regulation (EC) No 2228/96 opening and providing for the administration of a tariff quota of 50 000 tonnes of durum wheat falling within CN code 1001 10 00
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities7. 11. 98 L 298/45 COMMISSION REGULATION (EC) No 2410/98 of 6 November 1998 amending Regulation (EC) No 2228/96 opening and providing for the administra- tion of a tariff quota of 50 000 tonnes of durum wheat falling within CN code 1001 10 00 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in schedule CXL drawn up in the wake of the conclusion of the GATT XXIV(6) negotiations (1), and in particular Article 1 thereof, Whereas, within the framework of the World Trade Or- ganisation (WTO), the Community has undertaken to open a tariff quota at a zero rate of duty for 50 000 tonnes of durum wheat with a minimum vitreous content of 73 % each marketing year and commencing on 1 January 1996; whereas the said quota is contained in the Community schedule CXL forwarded to the WTO; whereas Commission Regulation (EC) No 2228/96 (2) lays down provisions for the administration of imports under this quota; whereas checks have established that the text contains some errors concerning the date of issue of import licences and the release of the security for good faith to be lodged by applicants; whereas such errors should be corrected; whereas, in order to avoid misunder- standings, the amendments should apply as from 1 October 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2228/96 is amended as follows: 1. The seventh indent of Article 4 is replaced by the following:  notwithstanding Article 6(1) of Commission Regu- lation (EC) No 1162/95 (*), the licence shall be valid from its date of issue until the sixth day following inclusive. (*) OJ L 117, 24.5.1995, p. 2.' 2. Article 5(1) is replaced by the following: 1. The security for good faith provided for in the second indent of Article 2(1)(c) shall be released upon presentation of proof that the declaration of release for free circulation has been accepted.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 146, 20. 6. 1996, p. 1. (2) OJ L 298, 22. 11. 1996, p. 8.